387 F.2d 145
68-1 USTC  P 9119
Charles Albert DELOACH, Appellant,v.UNITED STATES of America, Appellee.
No. 24201.
United States Court of Appeals Fifth Circuit.
Dec. 13, 1967, Rehearing Denied Feb. 15, 1968.

Henry B. Smith, Marvin O'Neal, Jr., Atlanta, Ga., for appellant.
Charles L. Goodson, U.S. Atty., Attlanta, Ga., for appellee.
Before BROWN, Chief Judge, and GEWIN and WRIGHT,1 Circuit Judges.
PER CURIAM:


1
Charles A. Deloach (Appellant) was indicted on three counts of knowingly attempting to evade and defeat a large part of the income tax due and owing by him to the United States in violation of 26 U.S.C.A. 7201.  The case was tried before a jury in the United States District Court for the Northern District of Georgia on Appellant's plea of not guilty.  He was convicted and sentenced to concurrent three-year terms on each count.  From his conviction and sentence, Appellant has prosecuted this appeal.


2
The Appellant contends that the trial judge committed reversible error in his instructions to the jury by (1) incorrectly charging upon the definition of the word 'willfully' as used in 26 U.S.C.A. 7201, and (2) charging the jury with respect to the burden of proof or the obligation of Appellant to go forward with the evidence concerning certain claimed additional deductions and exclusions over and above those listed on his income tax return.  We have read the charges complained about and when considered as a whole as applied to the facts of this case, we do not find the instructions erroneous.  See Spies v. United States, 1943, 317 U.S. 492, 63 S.Ct. 364, 87 L.Ed. 418; United States v. Campbell (2 Cir. 1965), 351 F.2d 336; Tomlinson v. Lefkowitz (5 Cir. 1964), 334 F.2d 262; United States v. Shavin (7 Cir. 1963), 320 F.2d 308; Elwert v. United States (9 Cir. 1956), 231 F.2d 928; United States v. Bender (7 Cir. 1955), 218 F.2d 869; Clark v. United States (8 Cir. 1954), 211 F.2d 100; United States v. Link (3 Cir. 1953), 202 F.2d 592.


3
The judgment is affirmed.



1
 Of the District of Columbia Circuit, sitting by designation